



Exhibit 10.22(a)



CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This Agreement is made as of September 8, 2008 by and between Equitable
Resources, Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
subsidiary companies are hereinafter collectively referred to as the “Company”),
and Theresa Z. Bone (the “Employee”).
WITNESSETH:
WHEREAS, the Company and the Employee are parties to a NonCompete Agreement
dated as of December 1, 1999 (the “Existing Agreement”), which provides for the
payment of certain benefits to the Employee if the Employee’s employment
terminates in certain circumstances; and
WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non‑solicitation covenants from the Employee and the
Employee desires to provide for or continue to agree to such covenants in
exchange for the Company’s agreement to pay certain severance benefits in the
event that the Employee’s employment with the Company is terminated in certain
circumstances; and
WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to terminate the Existing Agreement and to enter into this
Agreement which, among other things, reflects the parties’ best efforts to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) to the benefit of the Employee; and
WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific confidentiality, non-competition and
non-solicitation agreements, in consideration of the foregoing and the
simultaneous execution by the Company and the Employee of a new Change of
Control Agreement (the “Change of Control Agreement”); and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twelve (12) months after the date of
Employee’s termination of employment with the Company for any reason Employee
will not, directly or indirectly, expressly or tacitly, for himself or on behalf
of any entity conducting business anywhere in the Restricted Territory (as
defined below): (i) act as an officer, manager, advisor, executive,

1



--------------------------------------------------------------------------------



shareholder, or consultant to any business in which his duties at or for such
business include oversight of or actual involvement in providing services which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, (ii) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
Employee’s employment with the Company, or (iii) become employed by such an
entity in any capacity which would require Employee to carry out, in whole or in
part, the duties Employee has performed for the Company which are competitive
with the services or products being provided or which are being produced or
developed by the Company, or were under active investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company. Notwithstanding the foregoing, the Employee may purchase or otherwise
acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934. This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee’s employment with the Company only to the extent that the
Employee acquired or was privy to confidential information regarding such
services, products or businesses. Employee acknowledges that this restriction
will prevent the Employee from acting in any of the foregoing capacities for any
competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company.
Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs (i)
through (iii) above within the last two (2) years prior to the end of Employee’s
employment with the Company.
Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the

- 2 -    

--------------------------------------------------------------------------------



Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his or her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. The Employee
acknowledges and agrees that his/her employment by the Company necessarily
involves his/her knowledge of and access to confidential and proprietary
information pertaining to the business of the Company and its subsidiaries.
Accordingly, the Employee agrees that at all times during the term of this
Agreement and for as long as the information remains confidential after the
termination of the Employee’s employment, he/she will not, directly or
indirectly, without the express written authority of the Company, unless
directed by applicable legal authority having jurisdiction over the Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company and its subsidiaries, (i) any information concerning any financial
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company and its subsidiaries, (ii) any management, operational,
trade, technical or other secrets or any other proprietary information or other
data of the Company or its subsidiaries, or (iii) any other information related
to the Company or its subsidiaries which has not been published and is not
generally known outside of the Company. The Employee acknowledges that all of
the foregoing, constitutes confidential and proprietary information, which is
the exclusive property of the Company.
3.    Severance Benefit.
(a)
If the employment of the Employee with the Company is terminated by the Company
for any reason other than Cause (as defined below) or if the Employee terminates
his or her employment with the Company for Good Reason (as defined below), the
Company shall pay the Employee, from the date of termination, in addition to any
payments to which the Employee is entitled under the Company’s severance pay
plan, twelve (12) months of base salary at the Employee’s annual base salary
level in


- 3 -    

--------------------------------------------------------------------------------



effect at the time of such termination or immediately prior to the salary
reduction that serves as the basis for termination for Good Reason. Employee
will also be entitled to payment of an amount of cash equal to $20,000. The
aggregate base salary and other cash amount payable shall be paid by the Company
to the Employee in one lump sum on the first day following the six (6) month
anniversary of the date of the Employee’s termination. For purposes of this
Agreement, the term “termination” when used in the context of a condition to, or
timing of, payment hereunder shall be interpreted to mean a “separation from
service” as that term is used in Section 409A of the Code.
(b)
Employee will also be entitled to twelve (12) months of health benefits
continuation if terminated under circumstances described in subpart (a) above.
To the extent any such benefits cannot be provided to the Employee on a
non‑taxable basis and the provision thereof would cause any part of the benefits
to be subject to additional taxes and interest under Section 409A of the Code,
then the provision of such benefits shall be deferred to the earliest date upon
which such benefits can be provided without being subject to such additional
taxes and interest.

(c)
Solely for purposes of this Agreement, “Cause” shall include:

i.
the conviction of a felony, a crime of moral turpitude or fraud or having
committed fraud, misappropriation or embezzlement in connection with the
performance of his duties hereunder,

ii.
willful and repeated failures to substantially perform his assigned duties; or

iii.
a violation of any provision of this Agreement or express significant policies
of the Company.

(d)
Solely for purposes of this Agreement, termination for “Good Reason” shall mean
termination of employment by the Employee within ninety (90) days after:

i.    being demoted, or
ii.
being given notice of a reduction in his or her annual base salary (other than a
reduction of not more than 10% applicable to all senior officers of the
Company).


- 4 -    

--------------------------------------------------------------------------------



(e)
The Company’s obligation to provide continuing salary and health insurance
benefits under this Section 3 shall be contingent upon the following:

i.
Employee’s execution of a release in a form reasonably acceptable to the
Company, which releases any and all claims (other than amounts to be paid to
Employee as expressly provided for under this Agreement) the Employee has or may
have against the Company or its subsidiaries, agents, officers, directors,
successors or assigns arising under any public policy, tort, contract or common
law or any provision of state, federal or local law, including, but not limited
to, the Pennsylvania Human Relations Act, the Americans with Disabilities Act,
Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, and the Employee Retirement Income Security Act of 1974, all as
amended; and

ii.
Employee’s compliance with his contractual obligations to the Company including,
but not limited to, Employee’s obligations set forth in Sections 1 and 2 of this
Agreement.

4.    Authorization to Modify Restrictions. The provisions of this Agreement are
severable. To the extent that any provision of this Agreement is deemed
unenforceable in any court of law the parties intend that such provision be
construed by such court in a manner to make it enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of Sections 1 or 2 of this Agreement by the Employee will result
in immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without objection from the Employee, to obtain
such preliminary, temporary or permanent mandatory or restraining injunctions,
orders or decrees as may be necessary to protect the Company against, or on
account of, any breach by the Employee of the provisions of Sections 1 and 2
hereof. In the event the

- 5 -    

--------------------------------------------------------------------------------



Company obtains any such injunction, order, decree or other relief, in law or in
equity, (i) the duration of any violation of Section 1 shall be added to the
twelve (12) month restricted period specified in Section 1, and (ii) the
Employee shall be responsible for reimbursing the Company for all costs
associated with obtaining the relief, including reasonable attorneys’ fees and
expenses and costs of suit. Such right to equitable relief is in addition to the
remedies the Company may have to protect its rights at law, in equity or
otherwise.
7.    Binding Agreement. This Agreement (including the covenants contained in
Sections 1 and 2) shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
8.    Governing Law/Consent to Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. For the purpose of any suit, action or proceeding arising out of
or relating to this Agreement, Employee irrevocably consents and submits to the
jurisdiction and venue of any state or federal court located in Allegheny
County, Pennsylvania. Employee agrees that service of the summons and complaint
and all other process which may be served in any such suit, action or proceeding
may be effected by mailing by registered mail a copy of such process to Employee
at the address set forth below (or such other address as Employee shall provide
to Company in writing). Employee irrevocably waives any objection which he may
now or hereafter has to the venue of any such suit, action or proceeding brought
in such court and any claim that such suit, action or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with this Section will be deemed in every respect
effective and valid personal service of process upon Employee. Nothing in this
Agreement will be construed to prohibit service of process by any other method
permitted by law. The provisions of this Section will not limit or otherwise
affect the right of the Company to institute and conduct an action in any other
appropriate manner, jurisdiction or court. The Employee agrees that final
judgment in such suit, action or proceeding will be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.
9.    Termination. The Company may terminate this Agreement by giving twelve
(12) months’ prior written notice to the Employee; provided that all provisions
of this Agreement shall apply if any event specified in Section 3 occurs prior
to the expiration of such twelve (12) month period. Notwithstanding anything in
this Agreement to the contrary, upon the occurrence of a Change of Control as
such term is defined in the Change of Control Agreement, this Agreement shall
remain in full force and effect and may not thereafter be terminated by the
Company (even if notice of termination has been given in the previous twelve
(12) months under the first sentence of this Section).
10.    Employment at Will. Employee shall be employed at‑will and for no
definite term. This means that either party may terminate the employment
relationship at any time for any or no reason.
11.    Executive Alternative Work Arrangement Employment Status. As an executive
officer of Equitable, Employee also has the opportunity to elect now to
participate in the newly-created status of “Executive Alternative Work
Arrangement” upon discontinuing full-time status.

- 6 -    

--------------------------------------------------------------------------------



The terms and conditions of Executive Alternative Work Arrangement Employment
Status are described in the Executive Alternative Work Arrangement Employment
Agreement attached as Exhibit A. Set forth below is an election form to elect to
participate in this new classification. If Employee so elects to participate by
signing the election form below, the Executive Alternative Work Arrangement
classification will be automatically assigned to Employee if and when Employee
gives Equitable (delivered to the Vice President and Chief Human Resources
Officer) at least 90 days’ advance written notice of Employee’s intention to
discontinue full-time status. By signing the election below, Employee thereby
agrees to execute the attached Executive Alternative Work Arrangement Employment
Agreement, which will become effective automatically on the day following
Employee’s relinquishment of full-time status, provided however that Employee
has retained executive officer status and is otherwise in good standing with
Equitable (i.e., has not been terminated for Cause nor left the Company for
“Good Reason”).
12.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Existing Agreement) and understandings, oral or
written (other than the Change of Control Agreement dated September 8, 2008).
This Agreement may not be changed, amended, or modified, except by a written
instrument signed by the parties; provided, however, that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee. Notwithstanding anything in this
Agreement, if Employee is entitled to receive payment of benefits under the
Change of Control Agreement, or any successor agreement, he or she shall not
receive benefits under this Agreement and, in lieu thereof, shall receive
payment of benefits under the Change of Control Agreement.

- 7 -    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.
ATTEST:
EQUITABLE RESOURCES, INC.




  /s/ Kimberly L. Sachse
By:   /s/ Charlene Petrelli   




                                9/23/08
Date




WITNESS




                                9/23/08
Date




EMPLOYEE




  /s/ Marlene K. Driscoll




                                9/15/08
Date


  /s/ Theresa Z. Bone
Theresa Z. Bone


                                9/15/08
Date






- 8 -    

--------------------------------------------------------------------------------

EXHIBIT A





EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQUITABLE RESOURCES, INC. (“Equitable” or the
“Company”) and Theresa Z. Bone (“Employee”).
WHEREAS, Employee is an executive officer of Equitable who desires to relinquish
that status and discontinue full-time employment with Equitable but continue
employment with Equitable on a part-time basis; and
WHEREAS, Equitable is interested in continuing to retain the services of
Employee on a part-time basis for at least 100 (but no more than 1000) hours per
year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with Equitable ceases. During that period,
Employee will hold the position of an EAW employee of Equitable. Employee’s
status as Executive Alternative Work Arrangement (and this one-year Agreement)
will automatically renew annually unless either party terminates this Agreement
by written notice to the other not less than 30 days prior to the renewal date.
The automatic annual renewals of this Agreement will cease, however, at the end
of five years of Executive Alternative Work Arrangement employment status.
2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to Equitable. Additionally during each one-year period, Employee will
make himself/herself available for up to 300 more hours of service upon request
from the Company. With respect to the first 400 hours of service annually, those
hours will occur during the Company’s regularly scheduled business hours (unless
otherwise agreed by the parties), and no more than fifty hours will be scheduled
per month (unless otherwise agreed by the parties).
3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080,
provided however that if Employee works in excess of 400 hours in a one-year
period, the hourly rate payable for hours worked in excess of 400 per year will
be a rate which is mutually agreed to by Employee and the Company. Employee
shall submit monthly time sheets in a form agreed upon by the parties, and
Employee will be paid on regularly scheduled payroll dates in accordance with
the Company’s standard




--------------------------------------------------------------------------------




payroll practices following submission of his/her time sheets. If either party
terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional cash compensation will be paid to Employee.
4.Employee shall be eligible to continue to participate in the group medical,
prescription drug, dental and vision programs in which Employee participated
immediately before the classification change to Executive Alternative Work
Arrangement (as such plans might be modified by the Company from time-to-time),
but Employee will be required to pay 100% of the Company’s premium rates to the
carriers (the active employee premium rates as adjusted year-to-year) for
participation in such group insurance programs. If Employee completes five years
of Executive Alternative Work Arrangement employment status or if the Company
terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, Employee will be
allowed to participate in such group insurance programs at 100% of the
then-applicable active employee premium rates until Employee reaches age 65 even
though Employee is no longer employed by Equitable.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of Equitable, and is not eligible to receive any awards under
Equitable’s long-term incentive plans, programs or arrangements.
8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards, however, the timing of any payments for such awards will be as
provided in the underlying plans, programs or arrangements and is subject to any
required six-month delay in payment if Employee is a “specified employee” under
Section 409A of the Internal Revenue Code of 1986, as amended (the ”Code”) at
the time of Employee’s separation from service, with respect to payments made by
reason of Employee’s separation from service.
9.Employee shall receive reimbursement for monthly dues for one country club and
one dining club (such clubs to be approved by the Company’s Chief Executive
Officer) during the term of this Agreement or, if the Company terminates the
Executive Alternative Work Arrangement prior to the fifth anniversary hereof
other than pursuant to paragraph 17 hereof, through the fifth anniversary hereof
in accordance with and on the dates specified in the Company’s policies;
provided, however, that no such payments or reimbursements shall be made until
the first day following the six-month anniversary of Employee’s separation from
service if Employee is a specified employee at the time of separation from
service, all within the meaning of Section 409A of the Code; provided, further,
that to the extent reimbursed or paid, all

- 2 -
    

--------------------------------------------------------------------------------




reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have Blackberry (or its equivalent) service and
reasonable access to the Company’s Help Desk during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof; provided, however, if the provision of
such service will result in taxable income to Employee, then no such taxable
service shall be provided until the first day following the six-month
anniversary of Employee’s separation from service if Employee is a specified
employee at the time of separation from service, all within the meaning of
Section 409A of the Code.
11.Employee shall receive tax and financial planning services from the
respective teams of Metz Lewis and Hawthorn (or equivalent tax preparers and
financial planners approved by the Company) during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work

- 3 -
    

--------------------------------------------------------------------------------




Arrangement employment status. Employee shall not be entitled to receive any
gross-up payments for any taxes or other amounts with respect to amounts payable
under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1 of the Confidentiality, Non-Solicitation
and Non-Competition Agreement between Equitable and Employee dated September 8,
2008 (hereinafter the “Non-Competition Agreement”) and in paragraph 8 of the
Change of Control Agreement dated September 8, 2008 (“Change of Control
Agreement) shall remain in effect throughout Employee’s employment with
Equitable in Executive Alternative Work Arrangement employment status and for a
period of no less than twelve (12) months after the termination of Employee’s
employment as an Executive Alternative Work Arrangement employee. It is
understood and agreed that if Employee’s employment as an Executive Alternative
Work Arrangement employee terminates in the midst of any one-year Executive
Alternative Work Arrangement Employment Agreement for any reason, the covenants
as to non-competition and non-solicitation contained in the Non-Competition
Agreement and in the Change of Control Agreement shall remain in effect
throughout the full one-year term of said Executive Alternative Work Arrangement
Employment Agreement and for a period of twelve (12) months thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by Equitable necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company and its subsidiaries. Accordingly, Employee
agrees that at all times during the term of this Agreement and for as long as
the information remains confidential after the termination of Employee’s
employment, Employee will not, directly or indirectly, without the express
written authority of the Company (unless directed by applicable legal authority
having jurisdiction over Employee) disclose to or use, or knowingly permit to be
so disclosed or used, for the benefit of Employee, any person, corporation or
other entity other than the Company and its subsidiaries (i) any information
concerning any financial matters, customer relationships, competitive status,
supplier matters, internal organizational matters, current or future plans, or
other business affairs of or relating to the Company and its subsidiaries;
(ii) any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries; or
(iii) any other information related to the Company or its subsidiaries which has
not been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.
17.Equitable may terminate this Agreement and Employee’s employment at any time
for Cause. Solely for purposes of this Agreement, “Cause” shall mean:
i.
commission of an act of moral turpitude, fraud, misappropriation or embezzlement
in connection with the performance of Employee’s duties;


- 4 -
    

--------------------------------------------------------------------------------




ii.
failure to substantially and/or satisfactorily perform assigned duties; or

iii.
a violation of any provision of this Agreement or express significant policies
of the Company.

18.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under the Change of Control
Agreement or under Section 3 of the Non-Competition Agreement, and that
otherwise the Change of Control Agreement (except for Section 8) and Section 3
of the Non-Competition Agreement shall have no further force or effect.
19.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
20.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
21.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
22.This Agreement supersedes all prior agreements and understandings between
Equitable and Employee with respect to the subject matter hereof (oral or
written), including but not limited to the Change of Control Agreement and
Section 3 of the Non-Competition Agreement. It is understood and agreed,
however, that the covenants as to non-competition, non-solicitation and
confidentiality contained in Sections 1-2 of the Non-Competition Agreement and
in Section 8 of the Change of Control Agreement remain in effect as modified
herein, along with the provisions in Sections 4-8 of the Non-Competition
Agreement.
23.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Executive’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Executive.

- 5 -
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQUITABLE RESOURCES, INC.
By:                                                                   
                                                                          
Title
                                                                         
                                 Date
 


                                                                          
                             Employee
                                                                          
                                 Date








- 6 -
    

--------------------------------------------------------------------------------






ELECTION TO PARTICIPATE IN
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION


ý
I hereby elect to participate in the Executive Alternative Work Arrangement
Classification as described in paragraph 11 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Competition Agreement”) and
to execute the Executive Alternative Work Arrangement Employment Agreement
attached as Exhibit A upon my discontinuation of full-time status as an
Executive Officer in good standing with Equitable. I understand that if my
full-time employment with Equitable is terminated for Cause or if I terminate my
employment for Good Reason (as those terms are defined in the Non-Competition
Agreement), I will no longer be eligible for Executive Alternative Work
Arrangement Employment Status.



□
I hereby decline to participate in the Executive Alternative Work Arrangement
Classification as described in paragraph 11 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement.





_Theresa Z. Bone ______________
Employee Name Printed




_/s/ Theresa Z. Bone_____________
Employee Signature




__9/15/08______________________
Date





    